DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	4
II. Priority	4
I. Pertinent Prosecution History	4
II. Claim Status	5
III. Reissue Requirements	6
IV. Claim Interpretation	7
A.	Lexicographic Definitions	8
B.	35 U.S.C § 112 6th Paragraph	8
(1)	Functional Phrase – “Processor I”	9
(2)	Functional Phrase – “Processor II” 	13
V. Claim Rejections – 35 U.S.C. § 112	17
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	17
(1)	Enablement	17
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	18
VI. Double Patenting	21
A.	U.S. Reissue Application No. 16/839,617	22
VII. Claim Rejections – 35 USC §§ 102/103	27
A.	Claims 1-12 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Attar et al. “Enhanced Forward Traffic Channel MAC Protocol,” QUALCOMM, pp. 1-28, 16 September 2003 (“Attar”). 	28
B.	Claims 1-12 are alternatively rejected under 35 U.S.C. 103(a) as being unpatentable over Attar et al. “Enhanced Forward Traffic Channel MAC Protocol,” QUALCOMM, pp. 1-28, 16 September 2003 (“Attar”) in view of Sidhushayana et al. (U.S. Publication No. 2004/0160984) (“Sidhushayana”). 	45
VIII. Response to Arguments	74
A.	Specification Objection(s)	74
B.	Drawings Objection(s)	74
C.	Claim Objection(s)	74
D.	Claim Interpretation - 35 U.S.C. § 112, Sixth Paragraph, Invocation	74
E.	35 U.S.C. § 112 Rejections	76
(1)	35 U.S.C. § 112, First Paragraph, Rejections	76
(2)	35 U.S.C. § 112, Second Paragraph, Rejections	76
F.	35 U.S.C. § 102 Rejections	77
G.	35 U.S.C. § 103 Rejections	80
(1)	Independent Claims 1, 3, 5 and 7	80
(2)	Dependent Claims 2, 4, 6 and 8-12	80
H.	Obvious Double Patenting Rejections	81
IX. Conclusion	82































Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant filed the instant reissue application 16/813,139 (“‘139 Reissue Application”) on 09 March 2020 for U.S. Application No. 14/325,276 (“‘276 Application"), filed 07 July 2017, now U.S. Patent No.10,057,729 (“‘729 Patent”), issued 21 August 2018, which is a continuation of U.S. Application No. 11/327,472 (“‘472 Application"), filed 09 January 2006, now U.S. Patent No. 8,842,695 (“‘695 Patent”), issued 23 September 2014, and which claims foreign priority to Korean Patent Application Nos. 10-2005-087443, filed 20 September 2005 (“KRA ‘443”) and 10-2005-001893, filed 07 January 2005 (“KRA ‘893”).
Thus, the Examiner concludes that for examination purposes the instant ‘139 Reissue Application claims a priority date of 07 January 2005.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘139 Reissue Application on 09 March 2020. The Examiner finds that the instant ‘139 Reissue Application included a preliminary amendment to the claims (“Mar 2020 Claim Amendment”). The Mar 
The Office issued a non-Final Office action on 17 November 2021 (“Nov 2021 Non-Final Office Action”). In particular, the Nov 2021 Non-Final Office Action provided rejections for claim 1-12 (“Rejected Claims”) under 35 U.S.C. §§ 102, 103, 112 and Obvious Double Patenting. 1
On 27 January 2022, Applicant filed a “Response to Non-Final Office Action” (“Jan 2022 Applicant Response”). The Jan 2022 Applicant Response contained: “Remarks,” “Amendments to the Specification” (“Jan 2022 Spec Amendment”), and “Amendments to the Claims”(“Jan 2022 Claim Amendment”) including: amended original claims 1-8; and amended new claims 9-12. 2

Claim Status
The Examiner finds that the claim status in the instant ‘139 Reissue Application is as follows:
Claim(s)	1-8					(Original and amended)
Claim(s)	9-12					(New and amended)
Thus, the Examiner concludes that claims 1-12 are pending (“Pending Claims”) in the instant ‘139 Reissue Application. Claims 1-12 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘877 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘139 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01(II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
Lexicographic Definitions	
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). Following an independent review of the claims in view of the specification herein, Examiners find that Applicant has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

35 U.S.C § 112 6th Paragraph
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. § 112(6th ¶) and MPEP §§ 2181-2183. As noted in MPEP § 2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The Examiner finds herein that claims 5-8, 11 and 12 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:
Functional Phrase – “Processor I” 3
A first means-plus-function phrase is recited in claim 5 (and included in each of dependent claims 6 and 11) which recites “a processor …” or hereinafter “Functional Phrase 1” or “FP1.” The Examiner determines herein that FP1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 5 expressly recites:
a processor configured to generate a MAC packet comprising a MAC header and a MAC payload, and transmit the MAC packet to a plurality of terminals on a channel [emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP1 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘729 patent does not define or otherwise use the term “processor” and thus the specification of the ‘729 patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple processor would be required to perform the function recited in FP1.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor …” in FP1 as the name of a sufficiently definite structure for performing the functions recited in FP1 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor …” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP1 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP1, the Examiner	 finds that claimed function(s) is:
[G]enerat[ing] a MAC packet comprising a MAC header and a MAC payload, and 
[T]ransmit[ting] the MAC packet to a plurality of terminals on a channel

Because FP1 recites the above recited functions, the Examiner concludes that FP1 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 1, the Examiner finds that Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 1. In fact, the Examiner finds that Functional Phrase 1 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 1 meets invocation Prong (C).
Because Functional Phrase 1 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 1 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 1
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP1.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP1. In reviewing the original disclosure, the Examiner finds that the ‘792 patent discloses,
FIG. 12 is a block diagram illustrating structures of an ANTS and an AT according to an exemplary embodiment of the present invention

(‘729 Patent at c.7, ll.7-9); 
A description will now be made of structures of an ANTS and an. AT according to an exemplary embodiment of the present invention,

FIG. 12 is a block diagram illustrating structures of an ANTS and an AT according to an exemplary embodiment of the present invention. With reference to FIG. 12, a detailed description will now be made of structures of an ANTS and an AT according to an embodiment of the present invention.

A structure and operation of an ANTS 1210 will first be described herein below. The ANTS 1210 corresponds to the ANTS 110 shown in FIG. 1, but is not limited thereto. An ANTS controller 1211 controls a process of generating a multiuser packet with a format shown in FIGS. 2, 3, 6 and 9. A data queue 1213 stores user data received from an upper node 1212 separately for individual users. For example, the upper node 1212 corresponds to the ANC 120 of FIG. 1. The ANTS controller 1211 detects the data stored in the data queue 1213, and performs a control operation of generating and transmitting a multiuser packet according to characteristics of the data before transmission.

That is, the ANTS controller 1211 controls transmission of the data stored in the data queue 1213. When transmitting a single user packet, the ANTS controller 1211 outputs data stored in only one data queue to a data generation and transmission/reception unit 1214. However, when transmitting a multiuser packet, the ANTS controller 1211 reads data from a plurality of data queues 1213 and outputs the read data to the data generation and transmission/reception unit 1214 in order to generate a multiuser packet with a format shown in FIGS. 2, 3, 6 and 9 using user data stored in the plurality of data queues 1213 before transmission. Then the data generation and transmission/reception unit 1214 generates a transmission burst under the control of the ANTS controller 1211, and transmits the transmission burst through a corresponding wireless band.

(Id. at c.14, l.65 – c.15, l.33; see Figure 12). The Examiner finds that the ANTS controller 1211 provides the information to a data generation and transmission/reception unit 1214 which generates data in a certain format as indicated by Figures 2, 3, 6 and 9. (Id.) However, even though the ‘729 Patent provides an overview and a “generation and transmission” box for processing data, the Examiner finds insufficient disclosure to any special programming and/or algorithms that specifically processes the data into generated data and transmit the generated data.
Thus, for claim 5, the Examiner concludes that the claimed functions and the ‘729 Patent fail to clearly link and associate corresponding structure to the function of FP1.4 In this light and to advance prosecution by providing art rejections infra, the Examiner construes the structure for performing the claimed functions as simply hardware/software generating a MAC packet in the format resembling either Figure 2, 3, 6 or 9, respectively.

Functional Phrase – “Processor II” 5
A second means-plus-function phrase is recited in claim 7 (and included in each of dependent claims 8 and 12) which recites “a processor …” or hereinafter “Functional Phrase 2” or “FP2.” The Examiner determines herein that FP2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 5 expressly recites:
a processor configured to receive a MAC packet comprising a MAC header and a MAC payload on a channel from an access network transceiver [emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP2 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. The Examiner further notes that the specification of the ‘729 patent does not define or otherwise use the term “processor” and thus the specification of the ‘729 patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processor” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple processor would be required to perform the function recited in FP2.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processor …” in FP2 as the name of a sufficiently definite structure for performing the functions recited in FP2 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processor …” is a generic placeholder having no specific structure associated therewith. Because “processor …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP2 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP2, the Examiner	 finds that claimed function(s) is:
[R]eceiv[ing] a MAC packet comprising a MAC header and a MAC payload on a channel from an access network transceiver

Because FP2 recites the above recited functions, the Examiner concludes that FP2 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 2, the Examiner finds that Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 2. In fact, the Examiner finds that Functional Phrase 2 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 2 meets invocation Prong (C).
Because Functional Phrase 2 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 2 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 2
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP2.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP2. In reviewing the original disclosure, the Examiner finds that the ‘729 patent discloses,
FIG. 12 is a block diagram illustrating structures of an ANTS and an AT according to an exemplary embodiment of the present invention

(‘729 Patent at c.7, ll.7-9); and
A description will now be made of structures of an ANTS and an. AT according to an exemplary embodiment of the present invention,

FIG. 12 is a block diagram illustrating structures of an ANTS and an AT according to an exemplary embodiment of the present invention. With reference to FIG. 12, a detailed description will now be made of structures of an ANTS and an AT according to an embodiment of the present invention.

(Id. at c.14, l.65 – c.15, l.5; see Figure 12).

A structure and operation of an ANTS 1210 will first be described herein below. The ANTS 1210 corresponds to the ANTS 110 shown in FIG. 1, but is not limited thereto. An ANTS controller 1211 controls a process of generating a multiuser packet with a format shown in FIGS. 2, 3, 6 and 9. A data queue 1213 stores user data received from an upper node 1212 separately for individual users. For example, the upper node 1212 corresponds to the ANC 120 of FIG. 1. The ANTS controller 1211 detects the data stored in the data queue 1213, and performs a control operation of generating and transmitting a multiuser packet according to characteristics of the data before transmission.

That is, the ANTS controller 1211 controls transmission of the data stored in the data queue 1213. When transmitting a single user packet, the ANTS controller 1211 outputs data stored in only one data queue to a data generation and transmission/reception unit 1214. However, when transmitting a multiuser packet, the ANTS controller 1211 reads data from a plurality of data queues 1213 and outputs the read data to the data generation and transmission/reception unit 1214 in order to generate a multiuser packet with a format shown in FIGS. 2, 3, 6 and 9 using user data stored in the plurality of data queues 1213 before transmission. Then the data generation and transmission/reception unit 1214 generates a transmission burst under the control of the ANTS controller 1211, and transmits the transmission burst through a corresponding wireless band.

Next, a structure and operation of an AT 1200 will be described. The AT 1200 corresponds to the AT 100 of FIG. 1, but is not limited thereto. In the AT 1200, a radio frequency (RF) unit 1201 frequency-down-converts an RF signal received from an antenna into a baseband signal, and outputs the baseband signal to a demodulator 1202. The demodulator 1202 demodulates the baseband signal modulated during its transmission, and outputs the demodulated data to a decoder 1203. The decoder 1203 decodes the demodulated data encoded during its transmission, and outputs the decoded data to an AT controller 1204 together with a CRC error check result. The RF unit 1201, the demodulator 1202 and the decoder 1203 comprise a reception data processor.

(Id. at c.14, l.65 – c.15l.33; see Figure 12). The Examiner finds that the AT 1200 includes the RF unit 1201, the demodulator 1202 and the decoder 1203 that comprise a reception data processor (Id.) However, even though the ‘729 Patent provides an overview and “RF unit, demodulator and decoder” boxes for receiving data, the Examiner finds insufficient disclosure to any special programming and/or algorithms that specifically receives the transmitted the generated data.
Thus, for claim 7, the Examiner concludes that the claimed functions and the ‘729 Patent fail to clearly link and associate corresponding structure to the function of FP2.6 In this light and to advance prosecution by providing art rejections infra, the Examiner construes the structure for performing the claimed functions as simply hardware/software receiving MAC packet comprising a MAC header and MAC payload, respectively.

Claim Rejections – 35 U.S.C. § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Enablement
Claims 5-8, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an apparatus, does not reasonably provide enablement for a processor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
MPEP § 2181 V states,
[a] single means claim is a claim that recites a means-plus-function limitation as the only limitation of a claim. The long-recognized problem with a single means claim is that it covers every conceivable means for achieving the stated result, while the specification discloses at most only those means known to the inventor. In re Hyatt, 708 F.2d 712, 218 USPQ 195 (Fed. Cir. 1983). A single means claim does not comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph requiring that the enabling disclosure of the specification be commensurate in scope with the claim under consideration. As Donaldson applies only to an interpretation of a limitation drafted to correspond to35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by its terms is limited to “an element in a claim for a combination.” Therefore, single means claims that do not recite a combination cannot invoke section 112(f) or pre-AIA  section 112, sixth paragraph. As such, they are not limited to the structure, material or act disclosed in the specification. Thus, a single means limitation that is properly construed will cover all means of performing the claimed function. A claim of such breadth reads on subject matter that is not enabled by the specification, and therefore, should be rejected under section 112(a) or pre-AIA  section 112, first paragraph. See also MPEP § 2164.08(a).

(MPEP § 2181 V; emphasis added)
The Examiner finds that both claims 5 and 7 are apparatus claims reciting a single means limitation (i.e., processor configured to…) that does not recite the single means limitation in combination with another element. The Examiner finds that claims 5 and 7 read on subject matter that is not enabled by the instant specification. (Id.)
Thus, the Examiner concludes that claims 5 and 7 are rejected under section 112(a) or pre-AIA  section 112, first paragraph, as set forth above.
Claims 6, 8, 11 and 12 are similarly rejected based on their dependency from independent claims 5 and 7.

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 5-8, 11 and 12, the claim elements “processor” (i.e., FP1 and FP2) are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structures, materials, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function. 
With respect to the “processor(s),” the phrases are indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrases cannot be reasonably determined. The Examiner finds that the ‘729 Patent’s written description fails to disclose the corresponding structures, materials, or acts for the claimed function. (See §§ XI.B.(1)-(2) for explanation supra). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 6, 8, 11 and 12 are similarly rejected based on their dependency from independent claims 5 and 7.

The Examiner finds that because claims 5-8, 11 and 12 are indefinite under 35 U.S.C. §112 second paragraph as outlined above, it is impossible to properly construe claim scope at this time.  See e.g. Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Reissue Application No. 16/839,617
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 20, 9, 12, 21, 24, 13, 16, 17, 9, 21 and 13, respectively, (“‘617 ODP Claims”) of copending reissue Application No. 16/813,139 (“‘139 RI Application”) in view of Attar et al. “Enhanced Forward Traffic Channel MAC Protocol,” QUALCOMM, pp. 1-28, 16 September 2003 (“Attar”).7 

With respect to the limitations of claims 1-8, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1-8 are identical or similar and/or covered by the ‘617 ODP Claims. The Examiner finds that claims 1-8 of the ‘139 Reissue Application have essentially the same claim requirements as the ‘617 ODP Claims, just somewhat broader and narrower. In addition, where claims 1-8 of the ‘139 Reissue Application and the ‘617 ODP Claims are not exactly the same, the Examiner finds that claims 1-8 of the ‘139 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘617 ODP Claims.
The Examiner finds that the ‘617 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the MAC header being a variable size, and comprising at least n first info fields and one second info field, the one second info field not including the identifier field and being placed on one edge within the MAC header, the MAC header being octet aligned and each of the n first info fields being one octet, the MAC payload comprising n packets, an i-th packet corresponding to an i-th first info field among the n first info fields, where i is one value of 1, 2,..., n, and a length of the padding being based on the variable size of the MAC header and a number of the packets.
However, an apparatus and method for transmitting/receiving a MAC packet in a mobile communications system including the MAC header being a variable size, and comprising at least n first info fields and one second info field, the one second info field not including the identifier field and being placed on one edge within the MAC header, the MAC header being octet aligned and each of the n first info fields being one octet, the MAC payload comprising n packets, an i-th packet corresponding to an i-th first info field among the n first info fields, where i is one value of 1, 2,..., n, and a length of the padding being based on the variable size of the MAC header and a number of the packets is known in the art. The Examiner finds that Attar, for example, teaches an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11). The Examiner finds that Attar teaches a MAC Layer Header comprising m PacketInfo Fields and n Length Fields in which the MAC Layer Header is variable. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses that when the m PacketInfo Fields are less than 8 to place an ending PacketInfo Field which comprises ‘00000000.’ The Examiner finds that this ending PacketInfo Field which comprises ‘00000000’ is equivalent to the second info field as defined by the ‘729 Patent. (See ‘729 Patent at c.8, ll.26-45; see Figure 3A). The Examiner finds that Attar teaches that when an ending PacketInfo Field, which comprises ‘00000000,’ is created as the “last PacketInfo field in the MAC Layer Header, this instant “last PacketInfo field” does not include the Length identifier field portion. (Id.) The Examiner finds that Attar teaches the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4); see Figure 1.1.6.1-4). the Examiner finds that Attar discloses the MAC packet (see Figure 1.1.6.1-4) comprising the n MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses the n MAC Security Layer packets correlating to m PacketInfo Field, respectively, between values of 1 ≤ n ≤ 8. (Id.) The Examiner finds that Attar teaches a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar teaches the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). The Examiner finds that Attar teaches the MAC Layer Header and the n MAC Security Layer packets being variable in length. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). Thus, since Attar teaches both the MAC Layer Header and the n MAC Security Layer packets being variable in length, the Examiner finds that the padding, when required or not, would be dependent of the combination of the variables length of the MAC Layer Header and the n MAC Security Layer packets.
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC header being a variable size, and comprising at least n first info fields and one second info field, the one second info field not including the identifier field and being placed on one edge within the MAC header, the MAC header being octet aligned and each of the n first info fields being one octet, the MAC payload comprising n packets, an i-th packet corresponding to an i-th first info field among the n first info fields, where i is one value of 1, 2,..., n as described in Attar in the apparatus and method of ‘617 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a MAC header being a variable size, and comprising at least n first info fields and one second info field, the one second info field not including the identifier field and being placed on one edge within the MAC header, the MAC header being octet aligned and each of the n first info fields being one octet, the MAC payload comprising n packets, an i-th packet corresponding to an i-th first info field among the n first info fields, where i is one value of 1, 2,..., n, since it provides a mechanism to deliver an enhanced forward traffic channel addressing and rate control protocol. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)
Similarly, because Attar itself discloses utilizing padding if necessary and/or required to attain the desired bits/octets, it would have been plainly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the length of the padding being based on the variable size of the MAC header and a number of the packets, thus providing the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving.
Furthermore, a person of ordinary skill in the art would be motivated to the length of the padding being based on the variable size of the MAC header and a number of the packets, since it provides a mechanism to deliver the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4 [emphasis added])). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)

With respect to the limitations of claims 9-12, the Examiner finds that Attar discloses the MAC Layer Header, the MAC Security Layer packets and the padding being octet aligned. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4 [emphasis added])).
The Examiner finds that that it would have been similarly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the size of combination of the MAC header, the MAC payload and the padding bring octet aligned as described in Attar in the apparatus and method of ‘617 ODP Claims.
A person of ordinary skill in the art would be motivated to provide a size of combination of the MAC header, the MAC payload and the padding bring octet aligned, since it provides a mechanism to deliver an enhanced forward traffic channel addressing and rate control protocol. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)
This is a provisional nonstatutory double patenting rejection.


Claim Rejections – 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Attar et al. “Enhanced Forward Traffic Channel MAC Protocol,” QUALCOMM, pp. 1-28, 16 September 2003 (“Attar”). 8
With respect to the limitations of claim 1, Attar discloses
 [a] method for transmitting a medium access control (MAC) packet in a mobile communication system, the method comprising:

In this regard, the Examiner finds that Attar discloses an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11).
generating a MAC packet comprising a MAC header and a MAC payload; and

In this regard, the Examiner finds that Attar discloses a MAC packet (see Figure 1.1.6.1-4) comprising an MAC Layer Header and a MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4).
transmitting the MAC packet to a plurality of terminals on a channel,

In this regard, the Examiner finds that Attar discloses utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11).
wherein the MAC header is a variable size, and comprises at least n first info fields and one second info field,

In this regard, the Examiner finds that Attar discloses a MAC Layer Header comprising m PacketInfo Fields and n Length Fields in which the MAC Layer Header is variable. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses that when the m PacketInfo Fields are less than 8 to place an ending PacketInfo Field which comprises ‘00000000.’ The Examiner finds that this ending PacketInfo Field which comprises ‘00000000’ is equivalent to the second info field as defined by the ‘729 Patent. (See ‘729 Patent at c.8, ll.26-45; see Figure 3A).
wherein each of the n first info fields includes an identifier field associated with one of the plurality of terminals, where n is a natural number, and the one second info field does not include the identifier field and is placed on one edge within the MAC header,

In this regard, the Examiner finds that Attar discloses the m PacketInfo Fields each including a Packet Info field portion and a Length identifier field portion. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4)). The Examiner finds that Attar discloses that when an ending PacketInfo Field, which comprises ‘00000000,’ is created as the “last PacketInfo field in the MAC Layer Header, this instant “last PacketInfo field” does not include the Length identifier field portion. (Id.)
wherein the MAC header is octet aligned and each of the n first info fields is one octet,

In this regard, the Examiner finds that Attar discloses the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4); see Figure 1.1.6.1-4).
wherein the MAC payload comprises n packets, an i-th packet corresponds to an i-th first info field among the n first info fields, where i is one value of 1, 2,..., n, and, 

In this regard, the Examiner finds that Attar discloses the MAC packet (see Figure 1.1.6.1-4) comprising the n MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses the n MAC Security Layer packets correlating to m PacketInfo Field, respectively, between values of                         
                            1
                             
                            ≤
                            n
                             
                            ≤
                            8
                        
                    . (Id.)
wherein a padding is located after the n-th packet optionally and a length of the padding is based on the variable size of the MAC header and a number of the n packets.

In this regard, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). The Examiner finds that Attar discloses the MAC Layer Header and the n MAC Security Layer packets being variable in length. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). Thus, since Attar discloses both the MAC Layer Header and the n MAC Security Layer packets being variable in length, the Examiner finds that the padding, when required or not, would be dependent of the combination of the variables length of the MAC Layer Header and the n MAC Security Layer packets.

To the degree a reviewing body finds that it is not inherent that Attar teaches “a length of the padding is based on the variable size of the MAC header and a number of the packets,” the following alternative to this feature is provided as set forth below:
As set forth above, the Examiner finds that Attar teaches a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar teaches the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). The Examiner finds that Attar teaches the MAC Layer Header and the n MAC Security Layer packets being variable in length. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). Because Attar itself discloses utilizing padding if necessary and/or required to attain the desired bits/octets, it would have been plainly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the length of the padding being based on the variable size of the MAC header and a number of the packets, thus providing the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving.
Furthermore, a person of ordinary skill in the art would be motivated to the length of the padding being based on the variable size of the MAC header and a number of the packets, since it provides a mechanism to deliver the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4 [emphasis added])). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)

With respect to the limitations of claim 2, Attar teaches and/or renders obvious
wherein each of the n first info fields further comprises a transmission format.

In this regard, the Examiner finds that Attar discloses the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).

With respect to the limitations of claim 9, Attar teaches and/or renders obvious
wherein a size of combination of the MAC header, the MAC payload and the padding is octet aligned.

In this regard, the Examiner finds that Attar discloses the MAC Layer Header, the MAC Security Layer packets and the padding being octet aligned. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4 [emphasis added])).

With respect to the limitations of claim 3, Attar discloses
 [a] method for receiving a medium access control (MAC) packet in a mobile communication system, the method comprising:  

In this regard, the Examiner finds that Attar discloses an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11).
receiving, by a mobile terminal, a MAC packet comprising a MAC header and a MAC payload on a channel from an access network transceiver

In this regard, the Examiner finds that Attar discloses a MAC packet (see Figure 1.1.6.1-4) comprising an MAC Layer Header and a MAC Security Layer packets being transmitted by an access network and received by an access terminal. (Id. at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11); and § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4)).
wherein the MAC header is a variable size, and comprises at least n first info fields and one second info field,

In this regard, the Examiner finds that Attar discloses a MAC Layer Header comprising m PacketInfo Fields and n Length Fields in which the MAC Layer Header is variable. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses that when the m PacketInfo Fields are less than 8 to place an ending PacketInfo Field which comprises ‘00000000.’ The Examiner finds that this ending PacketInfo Field which comprises ‘00000000’ is equivalent to the second info field as defined by the ‘729 Patent. (See ‘729 Patent at c.8, ll.26-45; see Figure 3A).
wherein each of the n first info fields includes an identifier field associated with one of the plurality of terminals, where n is a natural number, and the one second info field does not include the identifier field and is placed on one edge within the MAC header,

In this regard, the Examiner finds that Attar discloses the m PacketInfo Fields each including a Packet Info field portion and a Length identifier field portion. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4)). The Examiner finds that Attar discloses that when an ending PacketInfo Field, which comprises ‘00000000,’ is created as the “last PacketInfo field in the MAC Layer Header, this instant “last PacketInfo field” does not include the Length identifier field portion. (Id.)
wherein the MAC header is octet aligned and each of the n first info fields is one octet,

In this regard, the Examiner finds that Attar discloses the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4); see Figure 1.1.6.1-4).
wherein the MAC payload comprises n packets, an i-th packet corresponds to an i-th first info field among the n first info fields, where i is one value of 1, 2,..., n, and, 

In this regard, the Examiner finds that Attar discloses the MAC packet (see Figure 1.1.6.1-4) comprising the n MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses the n MAC Security Layer packets correlating to m PacketInfo Field, respectively, between values of                         
                            1
                             
                            ≤
                            n
                             
                            ≤
                            8
                        
                    . (Id.)
wherein a padding is located after the n-th packet optionally and a length of the padding is based on the variable size of the MAC header and a number of the n packets.

In this regard, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). The Examiner finds that Attar discloses the MAC Layer Header and the n MAC Security Layer packets being variable in length. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). Thus, since Attar discloses both the MAC Layer Header and the n MAC Security Layer packets being variable in length, the Examiner finds that the padding, when required or not, would be dependent of the combination of the variables length of the MAC Layer Header and the n MAC Security Layer packets.

To the degree a reviewing body finds that it is not inherent that Attar teaches “a length of the padding is based on the variable size of the MAC header and a number of the packets,” the following alternative to this feature is provided as set forth below:
As set forth above, the Examiner finds that Attar teaches a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar teaches the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). The Examiner finds that Attar teaches the MAC Layer Header and the n MAC Security Layer packets being variable in length. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). Because Attar itself discloses utilizing padding if necessary and/or required to attain the desired bits/octets, it would have been plainly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the length of the padding being based on the variable size of the MAC header and a number of the packets, thus providing the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving.
Furthermore, a person of ordinary skill in the art would be motivated to the length of the padding being based on the variable size of the MAC header and a number of the packets, since it provides a mechanism to deliver the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4 [emphasis added])). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)

With respect to the limitations of claim 4, Attar teaches and/or renders obvious
wherein each of the n first info fields further comprises a transmission format.

In this regard, the Examiner finds that Attar discloses the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).

With respect to the limitations of claim 10, Attar teaches and/or renders obvious
wherein a size of combination of the MAC header, the MAC payload and the padding is octet aligned.

In this regard, the Examiner finds that Attar discloses the MAC Layer Header, the MAC Security Layer packets and the padding being octet aligned. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4 [emphasis added])).

With respect to the limitations of claim 5, Attar discloses
 [an] apparatus for transmitting a medium access control (MAC) packet in a mobile communication system, the apparatus comprising :  

In this regard, the Examiner finds that Attar discloses an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11).
a processor configured to generate a MAC packet comprising a MAC header and a MAC payload, and transmit the MAC packet to a plurality of terminals on a channel,

As set forth supra, and with respect to claim 5, the Examiner finds that Functional Phrase 1 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(1) supra). In addition, the Examiner finds that Functional Phrase 1 as recited in claim 5 is indefinite. (See § XII.B supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor …’ as hardware/software generating a MAC packet in the format resembling either Figure 2, 3, 6 or 9, respectively. (See § VIII.B.(1) supra)
In this light, the Examiner finds that Attar discloses an access network performing processing on MAC packet (see Figure 1.1.6.1-4) comprising an MAC Layer Header and a MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminals to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11)). The Examiner finds that Attar discloses “processing” occurring in the access network to attain the Forward Traffic Channel MAC protocol. The Examiner finds that this processing is inherently done by hardware/software in lieu of all of the slot and variable rules and transmission requirements required between the access network and access terminals. (Id. at §§ 1.1.6.1.4.1.1 –   1.1.6.1.4.1.1). 
wherein the MAC header is a variable size, and comprises at least n first info fields and one second info field,

In this regard, the Examiner finds that Attar discloses a MAC Layer Header comprising m PacketInfo Fields and n Length Fields in which the MAC Layer Header is variable. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses that when the m PacketInfo Fields are less than 8 to place an ending PacketInfo Field which comprises ‘00000000.’ The Examiner finds that this ending PacketInfo Field which comprises ‘00000000’ is equivalent to the second info field as defined by the ‘729 Patent. (See ‘729 Patent at c.8, ll.26-45; see Figure 3A).
wherein each of the n first info fields includes an identifier field associated with one of the plurality of terminals, where n is a natural number, and the one second info field does not include the identifier field and is placed on one edge within the MAC header,

In this regard, the Examiner finds that Attar discloses the m PacketInfo Fields each including a Packet Info field portion and a Length identifier field portion. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4)). The Examiner finds that Attar discloses that when an ending PacketInfo Field, which comprises ‘00000000,’ is created as the “last PacketInfo field in the MAC Layer Header, this instant “last PacketInfo field” does not include the Length identifier field portion. (Id.)
wherein the MAC header is octet aligned and each of the n first info fields is one octet,

In this regard, the Examiner finds that Attar discloses the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4); see Figure 1.1.6.1-4).
wherein the MAC payload comprises n packets, an i-th packet corresponds to an i-th first info field among the n first info fields, where i is one value of 1, 2,..., n, and, 

In this regard, the Examiner finds that Attar discloses the MAC packet (see Figure 1.1.6.1-4) comprising the n MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses the n MAC Security Layer packets correlating to m PacketInfo Field, respectively, between values of                         
                            1
                             
                            ≤
                            n
                             
                            ≤
                            8
                        
                    . (Id.)
wherein a padding is located after the n-th packet optionally and a length of the padding is based on the variable size of the MAC header and a number of the n packets.

In this regard, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). The Examiner finds that Attar discloses the MAC Layer Header and the n MAC Security Layer packets being variable in length. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). Thus, since Attar discloses both the MAC Layer Header and the n MAC Security Layer packets being variable in length, the Examiner finds that the padding, when required or not, would be dependent of the combination of the variables length of the MAC Layer Header and the n MAC Security Layer packets.

To the degree a reviewing body finds that it is not inherent that Attar teaches “a length of the padding is based on the variable size of the MAC header and a number of the packets,” the following alternative to this feature is provided as set forth below:
As set forth above, the Examiner finds that Attar teaches a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar teaches the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). The Examiner finds that Attar teaches the MAC Layer Header and the n MAC Security Layer packets being variable in length. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). Because Attar itself discloses utilizing padding if necessary and/or required to attain the desired bits/octets, it would have been plainly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the length of the padding being based on the variable size of the MAC header and a number of the packets, thus providing the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving.
Furthermore, a person of ordinary skill in the art would be motivated to the length of the padding being based on the variable size of the MAC header and a number of the packets, since it provides a mechanism to deliver the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4 [emphasis added])). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)

With respect to the limitations of claim 6, Attar teaches and/or renders obvious
wherein each of the n first info fields further comprises a transmission format.

I In this regard, the Examiner finds that Attar discloses the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).
With respect to the limitations of claim 11, Attar teaches and/or renders obvious
wherein a size of combination of the MAC header, the MAC payload and the padding is octet aligned.

In this regard, the Examiner finds that Attar discloses the MAC Layer Header, the MAC Security Layer packets and the padding being octet aligned. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4 [emphasis added])).

With respect to the limitations of claim 7, Attar discloses
 [an] apparatus for receiving a medium access control (MAC) packet in a mobile communication system, the apparatus comprising:  

In this regard, the Examiner finds that Attar discloses an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11).
a processor configured to receive a MAC packet comprising a MAC header and a MAC payload on a channel from an access network transceiver,

As set forth supra, and with respect to claim 5, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). In addition, the Examiner finds that Functional Phrase 2 as recited in claim 7 is indefinite. (See § XII.B supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor …’ as hardware/software receiving MAC packet comprising a MAC header and MAC payload, respectively. (See § VIII.B.(2) supra)
In this light, the Examiner finds that Attar discloses an access terminal receiving a MAC packet (see Figure 1.1.6.1-4) comprising an MAC Layer Header and a MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminals to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11)). The Examiner finds that Attar discloses “processing” occurring in the access terminal to receive the Forward Traffic Channel MAC protocol. The Examiner finds that this processing is inherently done by hardware/software in lieu of all of the slot and variable rules and transmission requirements required between the access network and access terminals. (Id. at §§ 1.1.6.1.4.1.1 –   1.1.6.1.4.1.1). 
wherein the MAC header is a variable size, and comprises at least n first info fields and one second info field,

In this regard, the Examiner finds that Attar discloses a MAC Layer Header comprising m PacketInfo Fields and n Length Fields in which the MAC Layer Header is variable. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses that when the m PacketInfo Fields are less than 8 to place an ending PacketInfo Field which comprises ‘00000000.’ The Examiner finds that this ending PacketInfo Field which comprises ‘00000000’ is equivalent to the second info field as defined by the ‘729 Patent. (See ‘729 Patent at c.8, ll.26-45; see Figure 3A).
wherein each of the n first info fields includes an identifier field associated with one of the plurality of terminals, where n is a natural number, and the one second info field does not include the identifier field and is placed on one edge within the MAC header,

In this regard, the Examiner finds that Attar discloses the m PacketInfo Fields each including a Packet Info field portion and a Length identifier field portion. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4)). The Examiner finds that Attar discloses that when an ending PacketInfo Field, which comprises ‘00000000,’ is created as the “last PacketInfo field in the MAC Layer Header, this instant “last PacketInfo field” does not include the Length identifier field portion. (Id.)
wherein the MAC header is octet aligned and each of the n first info fields is one octet,

In this regard, the Examiner finds that Attar discloses the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4); see Figure 1.1.6.1-4).
wherein the MAC payload comprises n packets, an i-th packet corresponds to an i-th first info field among the n first info fields, where i is one value of 1, 2,..., n, and, 

In this regard, the Examiner finds that Attar discloses the MAC packet (see Figure 1.1.6.1-4) comprising the n MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses the n MAC Security Layer packets correlating to m PacketInfo Field, respectively, between values of                         
                            1
                             
                            ≤
                            n
                             
                            ≤
                            8
                        
                    . (Id.)
wherein a padding is located after the n-th packet optionally and a length of the padding is based on the variable size of the MAC header and a number of the n packets.

In this regard, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). The Examiner finds that Attar discloses the MAC Layer Header and the n MAC Security Layer packets being variable in length. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). Thus, since Attar discloses both the MAC Layer Header and the n MAC Security Layer packets being variable in length, the Examiner finds that the padding, when required or not, would be dependent of the combination of the variables length of the MAC Layer Header and the n MAC Security Layer packets.

To the degree a reviewing body finds that it is not inherent that Attar teaches “a length of the padding is based on the variable size of the MAC header and a number of the packets,” the following alternative to this feature is provided as set forth below:
As set forth above, the Examiner finds that Attar teaches a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar teaches the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). The Examiner finds that Attar teaches the MAC Layer Header and the n MAC Security Layer packets being variable in length. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). Because Attar itself discloses utilizing padding if necessary and/or required to attain the desired bits/octets, it would have been plainly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the length of the padding being based on the variable size of the MAC header and a number of the packets, thus providing the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving.
Furthermore, a person of ordinary skill in the art would be motivated to the length of the padding being based on the variable size of the MAC header and a number of the packets, since it provides a mechanism to deliver the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4 [emphasis added])). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)

With respect to the limitations of claim 8, Attar teaches and/or renders obvious
wherein each of the n first info fields further comprises a transmission format.

In this regard, the Examiner finds that Attar discloses the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).

With respect to the limitations of claim 12, Attar teaches and/or renders obvious
wherein a size of combination of the MAC header, the MAC payload and the padding is octet aligned.

In this regard, the Examiner finds that Attar discloses the MAC Layer Header, the MAC Security Layer packets and the padding being octet aligned. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4 [emphasis added])).

Claims 1-12 are alternatively rejected under 35 U.S.C. 103(a) as being unpatentable over Attar et al. “Enhanced Forward Traffic Channel MAC Protocol,” QUALCOMM, pp. 1-28, 16 September 2003 (“Attar”) in view of Sidhushayana et al. (U.S. Publication No. 2004/0160984) (“Sidhushayana”). 9
To the degree a reviewing body finds that it is not inherent that Attar teaches or renders obvious “a length of the padding is based on the variable size of the MAC header and a number of the packets,” the following alternative to this feature is provided as set forth below. 

With respect to the limitations of claim 1, Attar discloses
 [a] method for transmitting a medium access control (MAC) packet in a mobile communication system, the method comprising::

In this regard, the Examiner finds that Attar discloses an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11).
generating a MAC packet comprising a MAC header and a MAC payload; and

In this regard, the Examiner finds that Attar discloses a MAC packet (see Figure 1.1.6.1-4) comprising an MAC Layer Header and a MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4).
transmitting the MAC packet to a plurality of terminals on a channel,

In this regard, the Examiner finds that Attar discloses utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11).
wherein the MAC header is a variable size, and comprises at least n first info fields and one second info field,

In this regard, the Examiner finds that Attar discloses a MAC Layer Header comprising m PacketInfo Fields and n Length Fields in which the MAC Layer Header is variable. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses that when the m PacketInfo Fields are less than 8 to place an ending PacketInfo Field which comprises ‘00000000.’ The Examiner finds that this ending PacketInfo Field which comprises ‘00000000’ is equivalent to the second info field as defined by the ‘729 Patent. (See ‘729 Patent at c.8, ll.26-45; see Figure 3A).
wherein each of the n first info fields includes an identifier field associated with one of the plurality of terminals, where n is a natural number, and the one second info field does not include the identifier field and is placed on one edge within the MAC header,

In this regard, the Examiner finds that Attar discloses the m PacketInfo Fields each including a Packet Info field portion and a Length identifier field portion. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4)). The Examiner finds that Attar discloses that when an ending PacketInfo Field, which comprises ‘00000000,’ is created as the “last PacketInfo field in the MAC Layer Header, this instant “last PacketInfo field” does not include the Length identifier field portion. (Id.)
wherein the MAC header is octet aligned and each of the n first info fields is one octet,

In this regard, the Examiner finds that Attar discloses the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4); see Figure 1.1.6.1-4).
wherein the MAC payload comprises n packets, an i-th packet corresponds to an i-th first info field among the n first info fields, where i is one value of 1, 2,..., n, and, 

In this regard, the Examiner finds that Attar discloses the MAC packet (see Figure 1.1.6.1-4) comprising the n MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses the n MAC Security Layer packets correlating to m PacketInfo Field, respectively, between values of                 
                    1
                     
                    ≤
                    n
                     
                    ≤
                    8
                
            . (Id.)
wherein a padding is located after the n-th packet optionally and a length of the padding is based on the variable size of the MAC header and a number of the n packets.

In this regard, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). The Examiner finds that Attar discloses the MAC Layer Header and the n MAC Security Layer packets being variable in length. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). 
While Attar discloses all the limitations as set forth above, Attar is silent the length of a padding being based on the variable size of the MAC header and a number of the packets.
However, a method and apparatus for variable length packet generation is known in the art. The Examiner finds that Sidhushayana, for example, teaches variable packet length for high packet data rate communications where padding is added to variable length SL packets. (Sidhushayana at ¶¶ 0004-0005, 0028; see Figure 4). The Examiner finds that Sidhushayana teaches the padding provides packets of a desired size of a number of bits. (Id. at ¶ 0028).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the length of a padding being based on the variable size as described in Sidhushayana to the variable MAC Layer Header and variable n MAC Security Layer packets combination in the apparatus and method of Attar.
A person of ordinary skill in the art would be motivated to incorporate the length of a padding being based on the variable size of the variable MAC Layer Header and variable n MAC Security Layer packets combination, since it provides a mechanism to ensure that packets for high packet data rate communications are of a desired size of a number of bits. (Id.)  In other words, such a modification would have provided an apparatus and method that provides data blocks in the desired and required sizes, thereby increasing the operational efficiency of the apparatus. 
Similarly, because Attar itself discloses utilizing padding if necessary and/or required to attain the desired bits/octets, it would have been plainly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the length of the padding being based on the variable size of the MAC header and a number of the packets, thus providing the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving.
Moreover, a person of ordinary skill in the art would be motivated to the length of the padding being based on the variable size of the MAC header and a number of the packets, since it provides a mechanism to deliver the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4 [emphasis added])). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)
Furthermore, this combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Attar) contained a “base” device (an system for forward traffic channel MAC protocol communications) upon which the claimed invention can be seen as an “improvement” for including the length of a padding being based on the variable size of a packet section in order to properly format/provide MAC data blocks in the desired and required sizes, and transmit and receive MAC data blocks over an access network. 

(2)  A finding that the prior art (Sidhushayana) contained a "comparable" device (a system and method for high packet data rate communications) that has been improved in the same way as the claimed invention, i.e. the Sidhushayana system for high packet data rate communications utilizing the length of a padding being based on the variable size of a packet section in order to ensure that packets for high packet data rate communications are of a desired size of a number of bits.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Attar apparatus for forward traffic channel MAC protocol communications) and the results would have been predictable to one of ordinary skill in the art. Here, because Attar indicates that an apparatus and method for forward traffic channel MAC protocol communications having a variable MAC Layer Header and a variable n MAC Security Layer packets combination is padded and Sidhushayana teaches a manner for improving this, the results would be predictable. In other words, the Sidhushayana successful implementation or providing the length of a padding being based on the variable size of a packet section proves that the implementation is both successful and entirely predictable. In Attar, an apparatus and method for forward traffic channel MAC protocol communications modified according to Sidhushayana would be capable of incorporating the length of a padding being based on the variable size of a packet section to carry out the function of ensuring that packets for high packet data rate communications are of a desired size of a number of bits, as evidenced by the success in the Sidhushayana apparatus and method for high packet data rate communications.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (ensuring that packets for high packet data rate communications are of a desired size of a number of bits) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Sidhushayana. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art apparatus and method for forward traffic channel MAC protocol communications of Attar and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that ensuring that packets for high packet data rate communications are of a desired size of a number of bits including the length of a padding being based on the variable size of a packet section in Attar would positively provide a means to carry out, in addition to MAC data protocol formatting, a new function of ensuring that packets for high packet data rate communications are of a desired size of a number of bits, since such functionality is taught to be highly desirable by Sidhushayana, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to the limitations of claim 2, Attar and Sidhushayana teaches and/or renders obvious
wherein each of the n first info fields further comprises a transmission format.

In this regard, the Examiner finds that Attar discloses the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).

With respect to the limitations of claim 9, Attar and Sidhushayana teaches and/or renders obvious
wherein a size of combination of the MAC header, the MAC payload and the padding is octet aligned.

In this regard, the Examiner finds that Attar discloses the MAC Layer Header, the MAC Security Layer packets and the padding being octet aligned. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4 [emphasis added])).

With respect to the limitations of claim 3, Attar discloses
 [a] method for receiving a medium access control (MAC) packet in a mobile communication system, the method comprising:  

In this regard, the Examiner finds that Attar discloses an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11).
receiving, by a mobile terminal, a MAC packet comprising a MAC header and a MAC payload on a channel from an access network transceiver

In this regard, the Examiner finds that Attar discloses a MAC packet (see Figure 1.1.6.1-4) comprising an MAC Layer Header and a MAC Security Layer packets being transmitted by an access network and received by an access terminal. (Id. at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11); and § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4)).
wherein the MAC header is a variable size, and comprises at least n first info fields and one second info field,

In this regard, the Examiner finds that Attar discloses a MAC Layer Header comprising m PacketInfo Fields and n Length Fields in which the MAC Layer Header is variable. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses that when the m PacketInfo Fields are less than 8 to place an ending PacketInfo Field which comprises ‘00000000.’ The Examiner finds that this ending PacketInfo Field which comprises ‘00000000’ is equivalent to the second info field as defined by the ‘729 Patent. (See ‘729 Patent at c.8, ll.26-45; see Figure 3A).
wherein each of the n first info fields includes an identifier field associated with one of the plurality of terminals, where n is a natural number, and the one second info field does not include the identifier field and is placed on one edge within the MAC header,

In this regard, the Examiner finds that Attar discloses the m PacketInfo Fields each including a Packet Info field portion and a Length identifier field portion. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4)). The Examiner finds that Attar discloses that when an ending PacketInfo Field, which comprises ‘00000000,’ is created as the “last PacketInfo field in the MAC Layer Header, this instant “last PacketInfo field” does not include the Length identifier field portion. (Id.)
wherein the MAC header is octet aligned and each of the n first info fields is one octet,

In this regard, the Examiner finds that Attar discloses the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4); see Figure 1.1.6.1-4).
wherein the MAC payload comprises n packets, an i-th packet corresponds to an i-th first info field among the n first info fields, where i is one value of 1, 2,..., n, and, 

In this regard, the Examiner finds that Attar discloses the MAC packet (see Figure 1.1.6.1-4) comprising the n MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses the n MAC Security Layer packets correlating to m PacketInfo Field, respectively, between values of                 
                    1
                     
                    ≤
                    n
                     
                    ≤
                    8
                
            . (Id.)
wherein a padding is located after the n-th packet optionally and a length of the padding is based on the variable size of the MAC header and a number of the n packets.

To the degree a reviewing body finds that it is not inherent that Attar teaches or renders obvious “a length of the padding is based on the variable size of the MAC header and a number of the packets,” the following alternative to this feature is provided as set forth below:
In this regard, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). The Examiner finds that Attar discloses the MAC Layer Header and the n MAC Security Layer packets being variable in length. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). 
While Attar discloses all the limitations as set forth above, Attar is silent the length of a padding being based on the variable size of the MAC header and a number of the packets.
However, a method and apparatus for variable length packet generation is known in the art. The Examiner finds that Sidhushayana, for example, teaches variable packet length for high packet data rate communications where padding is added to variable length SL packets. (Sidhushayana at ¶¶ 0004-0005, 0028; see Figure 4). The Examiner finds that Sidhushayana teaches the padding provides packets of a desired size of a number of bits. (Id. at ¶ 0028).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the length of a padding being based on the variable size of a packet section as described in Sidhushayana to the variable MAC Layer Header and variable n MAC Security Layer packets combination in the apparatus and method of Attar.
A person of ordinary skill in the art would be motivated to incorporate the length of a padding being based on the variable size of the variable MAC Layer Header and variable n MAC Security Layer packets combination, since it provides a mechanism to ensure that packets for high packet data rate communications are of a desired size of a number of bits. (Id.)  In other words, such a modification would have provided an apparatus and method that provides data blocks in the desired and required sizes, thereby increasing the operational efficiency of the apparatus. 
Similarly, because Attar itself discloses utilizing padding if necessary and/or required to attain the desired bits/octets, it would have been plainly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the length of the padding being based on the variable size of the MAC header and a number of the packets, thus providing the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving.
Moreover, a person of ordinary skill in the art would be motivated to the length of the padding being based on the variable size of the MAC header and a number of the packets, since it provides a mechanism to deliver the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4 [emphasis added])). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)
Furthermore, this combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Attar) contained a “base” device (an system for forward traffic channel MAC protocol communications) upon which the claimed invention can be seen as an “improvement” for including the length of a padding being based on the variable size of a packet section in order to properly format/provide MAC data blocks in the desired and required sizes, and transmit and receive MAC data blocks over an access network. 

(2)  A finding that the prior art (Sidhushayana) contained a "comparable" device (a system and method for high packet data rate communications) that has been improved in the same way as the claimed invention, i.e. the Sidhushayana system for high packet data rate communications utilizing the length of a padding being based on the variable size of a packet section in order to ensure that packets for high packet data rate communications are of a desired size of a number of bits.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Attar apparatus for forward traffic channel MAC protocol communications) and the results would have been predictable to one of ordinary skill in the art. Here, because Attar indicates that an apparatus and method for forward traffic channel MAC protocol communications having a variable MAC Layer Header and a variable n MAC Security Layer packets combination is padded and Sidhushayana teaches a manner for improving this, the results would be predictable. In other words, the Sidhushayana successful implementation or providing the length of a padding being based on the variable size of a packet section proves that the implementation is both successful and entirely predictable. In Attar, an apparatus and method for forward traffic channel MAC protocol communications modified according to Sidhushayana would be capable of incorporating the length of a padding being based on the variable size of a packet section to carry out the function of ensuring that packets for high packet data rate communications are of a desired size of a number of bits, as evidenced by the success in the Sidhushayana apparatus and method for high packet data rate communications.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (ensuring that packets for high packet data rate communications are of a desired size of a number of bits) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Sidhushayana. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art apparatus and method for forward traffic channel MAC protocol communications of Attar and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that ensuring that packets for high packet data rate communications are of a desired size of a number of bits including the length of a padding being based on the variable size of a packet section in Attar would positively provide a means to carry out, in addition to MAC data protocol formatting, a new function of ensuring that packets for high packet data rate communications are of a desired size of a number of bits, since such functionality is taught to be highly desirable by Sidhushayana, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to the limitations of claim 4, Attar and Sidhushayana teaches and/or renders obvious
wherein each of the n first info fields further comprises a transmission format.

In this regard, the Examiner finds that Attar discloses the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).

With respect to the limitations of claim 10, Attar and Sidhushayana teaches and/or renders obvious
wherein a size of combination of the MAC header, the MAC payload and the padding is octet aligned.

In this regard, the Examiner finds that Attar discloses the MAC Layer Header, the MAC Security Layer packets and the padding being octet aligned. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4 [emphasis added])).

With respect to the limitations of claim 5, Attar discloses
 [an] apparatus for transmitting a medium access control (MAC) packet in a mobile communication system, the apparatus comprising :  

In this regard, the Examiner finds that Attar discloses an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11).
a processor configured to generate a MAC packet comprising a MAC header and a MAC payload, and transmit the MAC packet to a plurality of terminals on a channel,

As set forth supra, and with respect to claim 5, the Examiner finds that Functional Phrase 1 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(1) supra). In addition, the Examiner finds that Functional Phrase 1 as recited in claim 5 is indefinite. (See § XII.B supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor …’ as hardware/software generating a MAC packet in the format resembling either Figure 2, 3, 6 or 9, respectively. (See § VIII.B.(1) supra)
In this light, the Examiner finds that Attar discloses an access network performing processing on MAC packet (see Figure 1.1.6.1-4) comprising an MAC Layer Header and a MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminals to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11)). The Examiner finds that Attar discloses “processing” occurring in the access network to attain the Forward Traffic Channel MAC protocol. The Examiner finds that this processing is inherently done by hardware/software in lieu of all of the slot and variable rules and transmission requirements required between the access network and access terminals. (Id. at §§ 1.1.6.1.4.1.1 –   1.1.6.1.4.1.1). 
wherein the MAC header is a variable size, and comprises at least n first info fields and one second info field,

In this regard, the Examiner finds that Attar discloses a MAC Layer Header comprising m PacketInfo Fields and n Length Fields in which the MAC Layer Header is variable. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses that when the m PacketInfo Fields are less than 8 to place an ending PacketInfo Field which comprises ‘00000000.’ The Examiner finds that this ending PacketInfo Field which comprises ‘00000000’ is equivalent to the second info field as defined by the ‘729 Patent. (See ‘729 Patent at c.8, ll.26-45; see Figure 3A).
wherein each of the n first info fields includes an identifier field associated with one of the plurality of terminals, where n is a natural number, and the one second info field does not include the identifier field and is placed on one edge within the MAC header,

In this regard, the Examiner finds that Attar discloses the m PacketInfo Fields each including a Packet Info field portion and a Length identifier field portion. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4)). The Examiner finds that Attar discloses that when an ending PacketInfo Field, which comprises ‘00000000,’ is created as the “last PacketInfo field in the MAC Layer Header, this instant “last PacketInfo field” does not include the Length identifier field portion. (Id.)
wherein the MAC header is octet aligned and each of the n first info fields is one octet,

In this regard, the Examiner finds that Attar discloses the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4); see Figure 1.1.6.1-4).
wherein the MAC payload comprises n packets, an i-th packet corresponds to an i-th first info field among the n first info fields, where i is one value of 1, 2,..., n, and, 

In this regard, the Examiner finds that Attar discloses the MAC packet (see Figure 1.1.6.1-4) comprising the n MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses the n MAC Security Layer packets correlating to m PacketInfo Field, respectively, between values of                 
                    1
                     
                    ≤
                    n
                     
                    ≤
                    8
                
            . (Id.)
wherein a padding is located after the n-th packet optionally and a length of the padding is based on the variable size of the MAC header and a number of the n packets.

To the degree a reviewing body finds that it is not inherent that Attar teaches or renders obvious “a length of the padding is based on the variable size of the MAC header and a number of the packets,” the following alternative to this feature is provided as set forth below:
In this regard, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). The Examiner finds that Attar discloses the MAC Layer Header and the n MAC Security Layer packets being variable in length. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). 
While Attar discloses all the limitations as set forth above, Attar is silent the length of a padding being based on the variable size of the MAC header and a number of the packets.
However, a method and apparatus for variable length packet generation is known in the art. The Examiner finds that Sidhushayana, for example, teaches variable packet length for high packet data rate communications where padding is added to variable length SL packets. (Sidhushayana at ¶¶ 0004-0005, 0028; see Figure 4). The Examiner finds that Sidhushayana teaches the padding provides packets of a desired size of a number of bits. (Id. at ¶ 0028).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the length of a padding being based on the variable size as described in Sidhushayana to the variable MAC Layer Header and variable n MAC Security Layer packets combination in the apparatus and method of Attar.
A person of ordinary skill in the art would be motivated to incorporate the length of a padding being based on the variable size of the variable MAC Layer Header and variable n MAC Security Layer packets combination, since it provides a mechanism to ensure that packets for high packet data rate communications are of a desired size of a number of bits. (Id.)  In other words, such a modification would have provided an apparatus and method that provides data blocks in the desired and required sizes, thereby increasing the operational efficiency of the apparatus. 
Similarly, because Attar itself discloses utilizing padding if necessary and/or required to attain the desired bits/octets, it would have been plainly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the length of the padding being based on the variable size of the MAC header and a number of the packets, thus providing the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving.
Moreover, a person of ordinary skill in the art would be motivated to the length of the padding being based on the variable size of the MAC header and a number of the packets, since it provides a mechanism to deliver the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4 [emphasis added])). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)
Furthermore, this combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Attar) contained a “base” device (an system for forward traffic channel MAC protocol communications) upon which the claimed invention can be seen as an “improvement” for including the length of a padding being based on the variable size of a packet section in order to properly format/provide MAC data blocks in the desired and required sizes, and transmit and receive MAC data blocks over an access network. 

(2)  A finding that the prior art (Sidhushayana) contained a "comparable" device (a system and method for high packet data rate communications) that has been improved in the same way as the claimed invention, i.e. the Sidhushayana system for high packet data rate communications utilizing the length of a padding being based on the variable size of a packet section in order to ensure that packets for high packet data rate communications are of a desired size of a number of bits.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Attar apparatus for forward traffic channel MAC protocol communications) and the results would have been predictable to one of ordinary skill in the art. Here, because Attar indicates that an apparatus and method for forward traffic channel MAC protocol communications having a variable MAC Layer Header and a variable n MAC Security Layer packets combination is padded and Sidhushayana teaches a manner for improving this, the results would be predictable. In other words, the Sidhushayana successful implementation or providing the length of a padding being based on the variable size of a packet section proves that the implementation is both successful and entirely predictable. In Attar, an apparatus and method for forward traffic channel MAC protocol communications modified according to Sidhushayana would be capable of incorporating the length of a padding being based on the variable size of a packet section to carry out the function of ensuring that packets for high packet data rate communications are of a desired size of a number of bits, as evidenced by the success in the Sidhushayana apparatus and method for high packet data rate communications.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (ensuring that packets for high packet data rate communications are of a desired size of a number of bits) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Sidhushayana. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art apparatus and method for forward traffic channel MAC protocol communications of Attar and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that ensuring that packets for high packet data rate communications are of a desired size of a number of bits including the length of a padding being based on the variable size of a packet section in Attar would positively provide a means to carry out, in addition to MAC data protocol formatting, a new function of ensuring that packets for high packet data rate communications are of a desired size of a number of bits, since such functionality is taught to be highly desirable by Sidhushayana, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to the limitations of claim 6, Attar and Sidhushayana teaches and/or renders obvious
wherein each of the n first info fields further comprises a transmission format.

I In this regard, the Examiner finds that Attar discloses the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).
With respect to the limitations of claim 11, Attar and Sidhushayana teaches and/or renders obvious
wherein a size of combination of the MAC header, the MAC payload and the padding is octet aligned.

In this regard, the Examiner finds that Attar discloses the MAC Layer Header, the MAC Security Layer packets and the padding being octet aligned. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4 [emphasis added])).

With respect to the limitations of claim 7, Attar discloses
 [an] apparatus for receiving a medium access control (MAC) packet in a mobile communication system, the apparatus comprising:  

In this regard, the Examiner finds that Attar discloses an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11).
a processor configured to receive a MAC packet comprising a MAC header and a MAC payload on a channel from an access network transceiver,

As set forth supra, and with respect to claim 5, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). In addition, the Examiner finds that Functional Phrase 2 as recited in claim 7 is indefinite. (See § XII.B supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘processor …’ as hardware/software receiving MAC packet comprising a MAC header and MAC payload, respectively. (See § VIII.B.(2) supra)
In this light, the Examiner finds that Attar discloses an access terminal receiving a MAC packet (see Figure 1.1.6.1-4) comprising an MAC Layer Header and a MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminals to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 9-11)). The Examiner finds that Attar discloses “processing” occurring in the access terminal to receive the Forward Traffic Channel MAC protocol. The Examiner finds that this processing is inherently done by hardware/software in lieu of all of the slot and variable rules and transmission requirements required between the access network and access terminals. (Id. at §§ 1.1.6.1.4.1.1 –   1.1.6.1.4.1.1). 
wherein the MAC header is a variable size, and comprises at least n first info fields and one second info field,

In this regard, the Examiner finds that Attar discloses a MAC Layer Header comprising m PacketInfo Fields and n Length Fields in which the MAC Layer Header is variable. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses that when the m PacketInfo Fields are less than 8 to place an ending PacketInfo Field which comprises ‘00000000.’ The Examiner finds that this ending PacketInfo Field which comprises ‘00000000’ is equivalent to the second info field as defined by the ‘729 Patent. (See ‘729 Patent at c.8, ll.26-45; see Figure 3A).
wherein each of the n first info fields includes an identifier field associated with one of the plurality of terminals, where n is a natural number, and the one second info field does not include the identifier field and is placed on one edge within the MAC header,

In this regard, the Examiner finds that Attar discloses the m PacketInfo Fields each including a Packet Info field portion and a Length identifier field portion. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4)). The Examiner finds that Attar discloses that when an ending PacketInfo Field, which comprises ‘00000000,’ is created as the “last PacketInfo field in the MAC Layer Header, this instant “last PacketInfo field” does not include the Length identifier field portion. (Id.)
wherein the MAC header is octet aligned and each of the n first info fields is one octet,

In this regard, the Examiner finds that Attar discloses the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4); see Figure 1.1.6.1-4).
wherein the MAC payload comprises n packets, an i-th packet corresponds to an i-th first info field among the n first info fields, where i is one value of 1, 2,..., n, and, 

In this regard, the Examiner finds that Attar discloses the MAC packet (see Figure 1.1.6.1-4) comprising the n MAC Security Layer packets. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). The Examiner finds that Attar discloses the n MAC Security Layer packets correlating to m PacketInfo Field, respectively, between values of                 
                    1
                     
                    ≤
                    n
                     
                    ≤
                    8
                
            . (Id.)
wherein a padding is located after the n-th packet optionally and a length of the padding is based on the variable size of the MAC header and a number of the n packets.

To the degree a reviewing body finds that it is not inherent that Attar teaches or renders obvious “a length of the padding is based on the variable size of the MAC header and a number of the packets,” the following alternative to this feature is provided as set forth below:
In this regard, the Examiner finds that Attar discloses a padding, PAD, being placed after the last occurrence of the n MAC Security Layer packets. (Id., see Figure 1.1.6.1-4). The Examiner finds that Attar discloses the padding being performed if required/necessary. (Id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5). The Examiner finds that Attar discloses the MAC Layer Header and the n MAC Security Layer packets being variable in length. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). 
While Attar discloses all the limitations as set forth above, Attar is silent the length of a padding being based on the variable size of the MAC header and a number of the packets.
However, a method and apparatus for variable length packet generation is known in the art. The Examiner finds that Sidhushayana, for example, teaches variable packet length for high packet data rate communications where padding is added to variable length SL packets. (Sidhushayana at ¶¶ 0004-0005, 0028; see Figure 4). The Examiner finds that Sidhushayana teaches the padding provides packets of a desired size of a number of bits. (Id. at ¶ 0028).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the length of a padding being based on the variable size as described in Sidhushayana to the variable MAC Layer Header and variable n MAC Security Layer packets combination in the apparatus and method of Attar.
A person of ordinary skill in the art would be motivated to incorporate the length of a padding being based on the variable size of the variable MAC Layer Header and variable n MAC Security Layer packets combination, since it provides a mechanism to ensure that packets for high packet data rate communications are of a desired size of a number of bits. (Id.)  In other words, such a modification would have provided an apparatus and method that provides data blocks in the desired and required sizes, thereby increasing the operational efficiency of the apparatus. 
Similarly, because Attar itself discloses utilizing padding if necessary and/or required to attain the desired bits/octets, it would have been plainly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the length of the padding being based on the variable size of the MAC header and a number of the packets, thus providing the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving.
Moreover, a person of ordinary skill in the art would be motivated to the length of the padding being based on the variable size of the MAC header and a number of the packets, since it provides a mechanism to deliver the correctly formatted Forward Traffic Channel MAC protocol data for transmitting and receiving. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4 [emphasis added])). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)
Furthermore, this combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Attar) contained a “base” device (an system for forward traffic channel MAC protocol communications) upon which the claimed invention can be seen as an “improvement” for including the length of a padding being based on the variable size of a packet section in order to properly format/provide MAC data blocks in the desired and required sizes, and transmit and receive MAC data blocks over an access network. 

(2)  A finding that the prior art (Sidhushayana) contained a "comparable" device (a system and method for high packet data rate communications) that has been improved in the same way as the claimed invention, i.e. the Sidhushayana system for high packet data rate communications utilizing the length of a padding being based on the variable size of a packet section in order to ensure that packets for high packet data rate communications are of a desired size of a number of bits.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Attar apparatus for forward traffic channel MAC protocol communications) and the results would have been predictable to one of ordinary skill in the art. Here, because Attar indicates that an apparatus and method for forward traffic channel MAC protocol communications having a variable MAC Layer Header and a variable n MAC Security Layer packets combination is padded and Sidhushayana teaches a manner for improving this, the results would be predictable. In other words, the Sidhushayana successful implementation or providing the length of a padding being based on the variable size of a packet section proves that the implementation is both successful and entirely predictable. In Attar, an apparatus and method for forward traffic channel MAC protocol communications modified according to Sidhushayana would be capable of incorporating the length of a padding being based on the variable size of a packet section to carry out the function of ensuring that packets for high packet data rate communications are of a desired size of a number of bits, as evidenced by the success in the Sidhushayana apparatus and method for high packet data rate communications.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (ensuring that packets for high packet data rate communications are of a desired size of a number of bits) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Sidhushayana. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art apparatus and method for forward traffic channel MAC protocol communications of Attar and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that ensuring that packets for high packet data rate communications are of a desired size of a number of bits including the length of a padding being based on the variable size of a packet section in Attar would positively provide a means to carry out, in addition to MAC data protocol formatting, a new function of ensuring that packets for high packet data rate communications are of a desired size of a number of bits, since such functionality is taught to be highly desirable by Sidhushayana, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

With respect to the limitations of claim 8, Attar and Sidhushayana teaches and/or renders obvious
wherein each of the n first info fields further comprises a transmission format.

In this regard, the Examiner finds that Attar discloses the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).

With respect to the limitations of claim 12, Attar and Sidhushayana teaches and/or renders obvious
wherein a size of combination of the MAC header, the MAC payload and the padding is octet aligned.

In this regard, the Examiner finds that Attar discloses the MAC Layer Header, the MAC Security Layer packets and the padding being octet aligned. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4 [emphasis added])).

Response to Arguments
Specification Objection(s)
With respect to the Specification Objections, the Jan 2022 Applicant Response, including the Jan 2022 Spec Amendment and “Remarks,” has been fully considered and is persuasive. (See Jan 2022 Applicant Response at § II). Thus, the objections to the Specification is withdrawn.

Drawings Objection(s)
With respect to the Drawings Objections, the Jan 2022 Applicant Response, including the July 2022 Spec Amendment and “Remarks,” has been fully considered and is persuasive. (See Jan 2022 Applicant Response at § III). Thus, the objections to the Drawings is withdrawn.

Claim Objection(s)
With respect to the Claim Objections, the Jan 2022 Applicant Response, including the Jan 2022 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See Jan 2022 Applicant Response at § IV). Thus, the objections to the Claims is withdrawn.

Claim Interpretation - 35 U.S.C. § 112, Sixth Paragraph, Invocation
Applicant contends that since a “processor and memory very clearly refer to structural elements” that the instant recitation to “a processor configured to…” is a structural element. (See Jan 2022 Applicant Response at § V). 

The Examiner respectfully disagrees. While the Examiner recognizes that a processor and memory may be recognized as structural elements, the Examiner finds that a processor element configured to perform a function without the claim requirement of structure and with memory having instructions thereon to perform a function may invoke 35 U.S.C. § 112, sixth paragraph. To support the Examiner’s position, the Examiner finds that the PTAB issued a decision in Ex Parte Lakkala (Appeal 2011-001526, U.S. Application No. 10/949,568, issued 13 March 2013 (“Lakkala”)) in which “a processor configured to…” is deemed to invoke 35 U.S.C § 112, sixth paragraph. (See Lakkala at 6-13). In Lakkala, the PTAB specifically found that it takes more than a “generic computer” to perform the functions of the processor. (Id. at 9-13). 
In addition, the Court finds that “[i]n cases involving a computer-implemented invention in which the inventor has invoked means-plus-function claiming, this court [the Federal Circuit] has consistently required that the structure disclosed in the specification be more than simply a general purpose computer or microprocessor.” Aristocrat Techs. v. Intl. Game Tech., 521 F.3d 1328, 1333, 86 USPQ2d 1235, 1239 (Fed. Cir. 2008). In summary, the question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112, sixth paragraph, if it recites function without reciting sufficient structure for performing that function.
From this perspective, the Examiner finds that the recitation to “a processor configured to…” in the instant ‘139 Reissue Application will be analyzed based upon the same premise. In the instant ‘139 Reissue Application, the Examiner finds that a generic processor would not be able to generate the MAC Packet structure as recited without instructions on the processor to generate and respectively transmit the MAC Packet structure. Similarly, the Examiner finds that a generic processor would also not be able to receive a MAC Packet structure from a specific access network transceiver without certain required programming protocols on the processor to receive and process the MAC Packet structure. From this perspective, the Examiner finds that more than a generic off the shelf processor is required for claims 5-8, 11 and 12 as evidenced by the algorithms that would be required to configure a generic off the shelf processor to generate, transmit and receive the MAC Packet structure. Thus, the Examiner concludes and maintains that the “processor” elements,” as recited in claims 5-8, 11 and 12, do invoke 35 U.S.C. § 112, sixth paragraph, and will be examined as such. 

35 U.S.C. § 112 Rejections
35 U.S.C. § 112, First Paragraph, Rejections
Applicant contends that claims 5-8, 11 and 12 do not invoke 35 U.S.C. § 112, sixth paragraph, and thus are not single means claims lacking enablement. (See Jan 2022 Applicant Response at § VI). 

 The Examiner respectfully disagrees. The Examiner finds this contention the same as previously set forth by Applicant. (Jan 2022 Response at § VII(C)). Thus, the Examiner finds this argument addressed above. (See § V supra).
35 U.S.C. § 112, Second Paragraph, Rejections
With respect to the 35 U.S.C. § 112, Second Paragraph, Rejection, the Jan 2022 Applicant Response, including the Jan 2022 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See Jan 2022 Applicant Response at § VII). However, in light of the invocation of 35 U.S.C. § 112, sixth paragraph, the Examiner finds that outstanding 35 U.S.C. § 112, second paragraph, rejections are still present in the instant ‘139 Reissue Application. (See § V.B supra).

35 U.S.C. § 102 Rejections
Applicant contends that the Length identifier field of Attar is incorrectly matched to the identifier field of the claim since the identifier field does not correlate to the MACIndex field of the invention. (See Jan 2022 Applicant Response at 16). Applicant further contends that Attar teaches the padding of the packet being as fixed size, thus, the MAC Header cannot be of a variable size. (Id. at 17-18).

The Examiner respectfully disagrees. First, in response to Applicant’s contention that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the identifier field being the MACIndex field) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, the Examiner finds that it is improper to import limitations from the specification into the claims. Specifically, “‘[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.’ Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).” (See MPEP 2111.01(II); emphasis added). 
In this light, the Examiner finds that the claim limitation requires the n first info fields include an identifier field associated with a terminal receiving the MAC packet. The Examiner finds insufficient requirement in the claim for the identifier field to specifically be the MACIndex field. The Examiner finds that that the MAC Header includes three fields that are associated with one of the plurality of terminals. To support the Examiner’s position, the Examiner finds that the ‘729 Patent states, 
[r]referring to FIG. 2B, a PacketInfo field 211 with a 2-octet length comprises a 1-bit Format field 211a indicating format information of the MAC Packet, a 7-bit MACIndex field 211b indicating a receiving AT of the MAC packet, and an 8-bit Length field 211c indicating a length of the MAC packet.” 

(‘729 Patent at c.7, ll.59-64; emphasis added). While one of ordinary skill in the art would recognize the ‘729 Patent disclosing the MACIndex field indicat[ing] (i.e., point[ing] to)10 a receiving AT of the MAC packet, the Examiner finds that the claims do not require this level of connection to a terminal, only an association with a terminal. Specifically, the Examiner finds that all three identifiers (i.e., Format field 211a, MACIndex field 211b, and Length field 211c) are associated with (i.e.. related with)11 a terminal via being part of the MAC Header itself. Thus, in light of the ‘729 Patent, one of ordinary skill in the art would recognize a Length field as being associated with a terminal.
From this perspective, the Examiner finds that Attar sufficiently satisfies this claim requirement. The Examiner finds that Attar discloses each ith PacketInfo Field including a correlating ith Length identifier field portion that is associated with the MAC Index (i.e., the AT terminal) of the ith PacketInfo Field, via being part of the MAC Header itself. (Attar at § 1.1.6.1 (p. 8, see Figure 1.1.6,1-3; pp.10-11, see Tables 1.1.6.1-5 – 1.1.6.1.6; and p.11, see Table 1.1.6.1-5).
Thus, in view of the teachings of Attar, the Examiner concludes and maintains that Attar sufficiently discloses “wherein each of the n first info fields includes an identifier field associated with one of the plurality of terminals” as recited in claims 1, 3, 5 and 7.

With respect to the contention that Attar does not teach the MAC Header being variable in size, the Examiner respectfully disagrees. While one of ordinary skill in the art recognizes the disclosure in Attar of padding being placed after the last occurrence of the n MAC Security Layer packets (Attar, see Figure 1.1.6.1-4); and the padding being performed if required/necessary (id. at § 1.1.6.1 (pp. 6, 7, 10); see Table 1.1.6.1-3; 1.1.6.1-5), the Examiner finds that Attar still teaches the MAC Header being variable in size. To support the Examiner’s position, the Examiner finds that Attar specifically discloses the MAC Layer Header comprising m PacketInfo Fields and n Length Fields in which the MAC Layer Header is variable. (Id. at § 1.1.6.1 (pp. 6-7, 9-11; see Tables 1.1.6.1-1 – 1.1.6.1.6 and Figure 1.1.6.1-4). Specifically, the Examiner finds that the header is variable in size because it is based upon how many packets would be included in the MAC layer packet. (Id.; see Tables 1.1.6.1-4).
Thus, in view of the teachings of Attar, the Examiner concludes and maintains that Attar sufficiently discloses the “MAC header [being] a variable size” as recited in claims 1, 3, 5 and 7.

35 U.S.C. § 103 Rejections
Independent Claims 1, 3, 5 and 7
Applicant contends that “Sidhushayana fails to cure the above noted deficiencies of Attar, nor does the Office Action even allege such. Applicant therefore further submits that Attar and Sidhushayana, either separately or in combination, fail to disclose or render obvious the claimed limitations… Therefore, the applied references fail to disclose or render obvious the above-identified claim features in independent claims 1, 3, 5 ad 7.” (See Jan 2022 Applicant Response at 20). 

The Examiner respectfully disagrees. The Examiner finds no specific arguments to the teachings of Sidhushayana, nor the combination with Attar, only to the combination failing to disclose or render obvious the claimed limitations. The Examiner finds this contention the same as previously set forth by Owner. (Jan 2022 PO Response at § IX).Thus, the Examiner finds this argument addressed above. (See § VIII.F supra).
Dependent Claims 2, 4, 6 and 8-12
Applicant contends that “[b]ecause the applied references fail to disclose or render obvious the features presently recited in independent claims 1, 3, 5, and 7, dependent claims 2, 4, 6, 8-12 are patentable for at least the reasons that claims 1, 3, 5, and 7 are patentable, as well as for the additional features recited therein.” (See Jan 2022 Applicant Response at 20). 

The Examiner respectfully disagrees. The Examiner finds no specific arguments to the additional features, only to the previous combination failing to disclose or render obvious the claimed limitations. The Examiner finds this contention the same as previously set forth by Owner. (Jan 2022 PO Response at § IX).Thus, the Examiner finds this argument addressed above. (See § VIII.F supra).

Obvious Double Patenting Rejections
With respect to the rejection on the ground of nonstatutory double patenting, Applicant did not provide any substantive arguments and requested that the rejection be held in abeyance. Therefore, the nonstatutory double patenting rejection is maintained. (See § VI supra).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Because this application is now final, Applicant are reminded of the USPTO’s after final practice as discussed in MPEP §714.12 and §714.13 and that entry of amendments after final is not a matter of right.  “The refusal of an examiner to enter an amendment after final rejection of claims is a matter of discretion.”  In re Berger, 279 F.3d 975, 984, 61 USPQ2d 1523, 1529 (Fed. Cir. 2002) (citations omitted).  Furthermore, suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  Unless stated otherwise by an express indication that a claim is “allowed,” exemplary claim language provided by the Examiner to overcome a particular rejection or to change claim interpretation has not been addressed with respect to other aspects of patentability (e.g. §101 patentable subject matter, §112, first paragraph written description and enablement, §112, second paragraph indefiniteness, and §102 and §103, prior art).  Therefore, any claim amendment submitted under 37 C.F.R. §1.116 that incorporates an Examiner suggestion or example or simply changes claim interpretation will nevertheless require further consideration and/or search and a patentability determination as noted above.

Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘729 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘729 Patent.  Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘729 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227. The examiner can normally be reached Monday-Friday 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   







Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                           


SJR
2/22/2022


    
        
            
        
            
    

    
        1 The Examiner notes that all of the Rejected Claims stand rejected under 35 U.S.C. 112, second paragraph, 102(b), 103(a) and Obvious Double Patenting; and claims 5-8, 11 and 12 stand rejected under 112, first paragraph.
        2 The Examiner finds that the Jan 2022 Claim Amendment provides amendments to only overcome Claim Objections and 35 U.S.C. 112, second paragraph, rejections.
        3 The Examiner concludes below that claims 5, 6 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being a non-enabling. (See § V.A.(1) below). The Examiner concludes that claims 5, 6 and 11 are single means/step claims that do not recite the single means/step limitation in combination with another element, thus, cannot invoke 35 U.S.C. 112(f) pre-AIA  35 U.S.C. 112, sixth paragraph. (See MPEP § 2181 V). However, if a reviewing body designates that claims 5, 6 and 11 are not single means/step claims, in order to further the goals of compact prosecution, the Examiner finds that a 35 U.S.C. 112(f) pre-AIA  35 U.S.C. 112, sixth paragraph, analysis is provided.
        4 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        5 The Examiner concludes below that claims 7, 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being a non-enabling. (See § V.A.(1) below). The Examiner concludes that claims 7, 8 and 12 are single means/step claims that do not recite the single means/step limitation in combination with another element, thus, cannot invoke 35 U.S.C. 112(f) pre-AIA  35 U.S.C. 112, sixth paragraph. (See MPEP § 2181 V). However, if a reviewing body designates that claims 7, 8 and 12 are not single means/step claims, in order to further the goals of compact prosecution, the Examiner finds that a 35 U.S.C. 112(f) pre-AIA  35 U.S.C. 112, sixth paragraph, analysis is provided.
        6 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘processor,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        7 In prosecution of the ‘276 Application, which is now the ‘729 Patent,  the Examiner finds that the PTAB affirmed an obviousness rejection over Attar and Sidhushayana. (See PTAB Decision mailed 12 October 2017 (“Oct 2017 PTAB Decision”)).
        8 In prosecution of the ‘276 Application, which is now the ‘729 Patent, the Examiner finds that the Patent Trail and Appeal Board (“PTAB”) affirmed an obviousness rejection over Attar and Sidhushayana. (See Oct 2017 PTAB Decision).
        9 In prosecution of the ‘276 Application, which is now the ‘729 Patent, the Examiner finds that the PTAB affirmed an obviousness rejection over Attar and Sidhushayana. (See Oct 2017 PTAB Decision).
        10 "indicate" Merriam-Webster Online Dictionary. 2010. Merriam-Webster Online. 22 February 2022 <https://www.merriam-webster.com/dictionary/indicate>
        11 "associate" Merriam-Webster Online Dictionary. 2010. Merriam-Webster Online. 22 February 2022 <https://www.merriam-webster.com/dictionary/associate>